                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                   EASTERN DIVISION

In re:
                                               }
James Fredrick Price, III and                  }       Case No. 17-41442-JJR-13
Teresa Wynn Price,                             }
                                               }
               Debtors.                        }


                           MEMORANDUM OPINION AND ORDER

Case History and Facts:

         James Fredrick Price (“JFP”) and Teresa Wynn Price (“TWP”) (together, the “Debtors”)

filed their joint chapter 13 petition on August 8, 2017, along with schedules, statement of financial

affairs, and other related documents. (Doc. 1.)1 Part 4, question 33 of their Schedule A/B asked if

the Debtors owned any legal or equitable interest in any “Claims against third parties, whether or

not you have filed a lawsuit or made a demand for payment,” and gave as an example, “rights to

sue,” with room for a description, to which they responded, “No.” (Doc. 1 p. 14.) Similarly, in

Part 4, question 9 of their statement of financial affairs, in response to the question, “Within 1 year

before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative

proceeding?” the Debtors answered, “No.” (Doc. 1 p. 43.) And in their original chapter 13 plan

filed with their petition, no mention was made of any lawsuit or a possible recovery from a legal

action. (Doc. 7.)

         The Debtors scheduled 36 unsecured nonpriority creditors, holding claims totaling

$87,837.78. (Doc. 1 pp. 20-33.) Forty-five creditors filed proofs of claim, five of which were




         1
         Previously, the Debtors had each filed an individual chapter 7 case, JFP in 2012 and TWP
in 1994, and JFP also filed a joint chapter 7 case with a prior spouse in 1990.



Case 17-41442-JJR13          Doc 111 Filed 07/12/21 Entered 07/12/21 16:00:13                   Desc
                               Main Document    Page 1 of 13
originally filed as secured. After surrender of a vehicle and of a mobile home and real estate, two

of those claims were amended to unsecured and the balance deemed satisfied by the surrender in

full satisfaction; 15 proofs of claim were withdrawn, and the trustee’s objections to several others

were sustained, resulting in 22 allowed nonpriority unsecured claims totaling $44,479.26

       The meeting of creditors was held on September 8, 2017, pursuant to § 341(a) of the

Bankruptcy Code (11 U.S.C. §101, et seq., herein the “Code”), and shortly thereafter, on

September 13, 2017, the Debtors amended their Schedule A/B by disclosing a transvaginal mesh

lawsuit (the “Mesh Lawsuit”) being pursued by TWP, which they valued at $4,000.00. (Doc. 32

p. 7.) They also amended their Schedule C claiming the total $4,000.00 value of the Mesh Lawsuit

as exempt property. (Doc. 32 p. 10.)2 They did not amend their proposed plan, which at that time

would pay nothing to nonpriority unsecured creditors. (Doc. 7.)

       On September 22, 2017, the standing chapter 13 trustee filed an objection to confirmation

of the Debtors’ original plan, complaining that the Debtors were “not … offering all of their

disposable income in that potential lawsuit proceeds may need to be preserved and offered into the

plan.” (Doc. 39.) In response to the trustee’s objection, the Debtors filed an amended plan, which

provided in Part IV that “proceeds from the transvaginal mesh lawsuit in excess of exemptions

will be paid to the Trustee.” (Doc. 48.) In their amended plan, the Debtors also proposed to make

monthly payments to the trustee over a term of 5 years. However, those payments, as in their

original plan, would pay only the Debtors’ attorneys’ fees, a priority claim for 2007 state income




       2
          It appears that the Mesh Lawsuit was disclosed for the first time during the meeting of
creditors, which led to the amended schedules, the trustee’s objection to confirmation, and the
amended plan.


                                                 2

Case 17-41442-JJR13         Doc 111 Filed 07/12/21 Entered 07/12/21 16:00:13                 Desc
                              Main Document    Page 2 of 13
taxes,3 and two secured claims—one for a Chevrolet pickup truck and the other for furniture. The

court confirmed the amended plan without objection at the hearing on November 7, 2017; the

confirmation order was entered on November 9, 2017. (Doc. 56.) Under the confirmed plan, unless

the Mesh Lawsuit provided a recovery in excess of the Debtors’ exemption, nonpriority unsecured

claimholders would receive nothing. However, if the Mesh Lawsuit ultimately provided a

recovery above the exemption, that recovery was committed under the plan for the benefit of

unsecured creditors.

           On April 1, 2021, pursuant to Rule 9019(a) of the Federal Rules of Bankruptcy Procedure,

the trustee filed a motion seeking approval of a compromise (the “Trustee’s Motion”) of the Mesh

Lawsuit. (Doc. 101.) According to the Trustee’s Motion, the compromise provided for the

defendant in the Mesh Lawsuit to pay $40,000.00—ten times the valuation assigned to the Mesh

Lawsuit in the Debtors’ amended schedules.4 The net recovery, after payment of attorney’s fees,

expenses, and exemption, would be $16,396.50, which under the Debtors’ amended plan, would

be paid to the trustee for distribution to unsecured creditors. On April 26, 2021, before the hearing




       3
          The Alabama Department of Revenue filed two claims; claim #24 in the amount of
$7,039.55 was filed as a secured claim for 2007 income taxes, and claim #25 was filed as a general,
unsecured claim in the amount of $3,549.81 for 2009 income taxes. The delinquent taxpayer on
both claims was shown as TWP, and neither indicated JFP was obligated for the unpaid taxes. The
confirmed plan (Doc. 48) did not provide for secured claim #24, which was filed on Nov. 6, 2017,
the day before confirmation. It appears the Debtors believed the claim would instead be filed as
priority. The secured claim was added by a plan modification filed by the trustee on January 11,
2018 (Doc. 67), which added the secured tax claim and changed the plan from a base plan to a
zero-percent plan without changing the plan payment.
       4
          According to the motion, after payment of attorney’s fees, multi-district litigation
assessment, and expenses, a net amount of $20,396.50, would be paid to the trustee. And after
payment of the Debtors’ $4,000 exemption, the balance of $16,396.50 would be distributed under
the confirmed plan to pay eligible claims.


                                                  3

Case 17-41442-JJR13           Doc 111 Filed 07/12/21 Entered 07/12/21 16:00:13                Desc
                                Main Document    Page 3 of 13
on the Trustee’s Motion, TWP filed a motion to be dismissed from the Debtors’ joint case (the

“Motion to Dismiss”), which would leave her husband, JFP, as the sole debtor in their case.

       The Trustee’s Motion was heard on May 6, 2021.5 Because the correct procedure had not

been followed, the court would not approve the redacted compromise in the Trustee’s Motion, but

instead asked the trustee to first file a motion asking for permission to seal the unredacted

compromise and, assuming no objection, the court would then allow the trustee to file and serve a

redacted version of the Trustee’s Motion. The Trustee’s Motion was withdrawn in open court to

allow it to be refiled following the correct procedure.

       TWP’s Motion to Dismiss was then heard on June 10, 2021. Despite an indication that the

Trustee’s Motion would be refiled, she had not done so in light the Motion to Dismiss. Inasmuch

as TWP wanted to be dismissed from the case, the trustee and TWP’s counsel questioned whether

court approval of the proposed compromise was necessary, and whether the trustee could collect

the compromise proceeds for distribution to creditors pursuant to the confirmed plan. At the

hearing, Debtors’ counsel informed the court that following her dismissal, TWP intended to use

the Mesh Lawsuit proceeds to pay her creditors rather than JFP’s, with the money going first to

pay her nondischargeable tax debts.




       5
           Other than the dollar amount of the compromise, the Trustee’s Motion, which had not
been preceded by a motion to file under seal, redacted the other details including the name of the
defendant, description of the cause of action, and did not include the full compromise agreement
including any release. The court’s procedure in similar matters, which usually occur in chapter 7
cases, requires the trustee to first file a motion asking for permission to file the compromise under
seal, setting out the grounds for sealing certain information (usually the defendant’s name). The
court is provided a full, unredacted copy. The motion to seal, if granted, is then followed by the
filing and service of a partially redacted version of the compromise, along with conspicuous
language in the compromise motion alerting interested parties that a full, unredacted copy of the
compromise is available without cost from the trustee.


                                                 4

Case 17-41442-JJR13          Doc 111 Filed 07/12/21 Entered 07/12/21 16:00:13                 Desc
                               Main Document    Page 4 of 13
       The Debtors’ petition, schedules and exemptions were all jointly filed and their plan was

likewise jointly proposed and confirmed. The Debtors, by filing a joint case, made the choice to

consolidate their debts, assets, and exemptions, and to propose a plan that offered their creditors

the net proceeds from the Mesh Lawsuit without any distinction between JFP’s creditors and those

of TWP. The only thing that has changed since plan confirmation is the Debtors now know the

actual value of the Mesh Lawsuit, and they see an opportunity to collect $20,396.50 rather than

their $4,000 exemption and deprive JFP’s creditors of their pro rata share of the Mesh Lawsuit

proceeds.

       At the hearing on the Motion to Dismiss, the court expressed its concern that allowing

TWP to withdraw the only asset committed in the joint plan to pay the non-priority unsecured

creditors of both Debtors would constitute bad faith. Those creditors, all of whom had been stayed

from taking any collection action against either of the Debtors for years, would ironically receive

nothing simply because the recovery was greater than originally scheduled. The court took the

matter under advisement following the hearing and gave the Debtors an opportunity to submit

authorities to address the court’s concerns. Nothing further was submitted.

Law and Analysis:

       The court considered the matters of record and finds that the Motion to Dismiss should be

granted but that the Mesh Lawsuit, for cause, should not vest in TWP upon her dismissal. First,

TWP’s Motion to Dismiss at this juncture in her case constitutes bad faith to the extent the

dismissal seeks to deprive the consolidated estate of the Mesh Lawsuit proceeds. When the

Debtors commenced their case, TWP’s contingent claim in the Mesh Lawsuit was property of the

joint chapter 13 estate. Code § 1306(a). Initially the Debtors failed to disclose the Mesh Lawsuit,

but following the meeting of creditors, they amended their schedules to include it as an asset,



                                                5

Case 17-41442-JJR13         Doc 111 Filed 07/12/21 Entered 07/12/21 16:00:13                Desc
                              Main Document    Page 5 of 13
claiming its value as only $4,000.00 and claiming that amount as fully exempt.6 The trustee

objected to confirmation unless the Debtors committed the contingent recovery from the Mesh

Lawsuit in excess of the exemption to pay the unsecured creditors in the joint case, who otherwise

would receive nothing under the Debtors’ proposed plan.      The Debtors amended their plan to

satisfy the trustee’s objection, and the objection was then withdrawn (Doc. 53), and the amended

plan was confirmed.

       The Debtors have enjoyed the protection of the automatic stay for almost four years, and

after another 14 monthly payments, they will have completed their plan and be entitled to a

discharge of the nearly $88,000 in unsecured debts they originally scheduled plus TWP’s

delinquent taxes. But now, realizing she can collect $20,396.40 rather than the $4,000.00

exemption from the compromise of the Mesh Lawsuit, TWP wants to be dismissed from the case

and take with her the estate’s only asset with any value to the unsecured creditors. Removing the

Mesh Lawsuit proceeds from the estate would eviscerate the Debtors’ joint commitment to

contribute the non-exempt proceeds to the plan for the benefit of all their allowed unsecured

claimholders. That commitment was the predicate for the trustee’s withdrawal of her objection to

plan confirmation. Reneging now on the obligation to contribute the nonexempt portion of the

Mesh Lawsuit recovery would leave nothing for the unsecured creditors despite the four-year

automatic stay protection the Debtors have enjoyed. Moreover, after TWP’s dismissal, JFP will

remain in the case as the sole debtor and become entitled to a discharge in a few months without

any payment to unsecured creditors.




       6
        It is likely that at the time the Debtors filed their amended schedules they honestly did
not know the value of the Mesh Lawsuit.


                                                6

Case 17-41442-JJR13         Doc 111 Filed 07/12/21 Entered 07/12/21 16:00:13               Desc
                              Main Document    Page 6 of 13
Case 17-41442-JJR13   Doc 111 Filed 07/12/21 Entered 07/12/21 16:00:13   Desc
                        Main Document    Page 7 of 13
be given effect (and the bankruptcy court be given discretion) in the scenario where a conversion

motion alleging bad faith or abuse of process meets a debtor’s motion to dismiss:

       When those situations converge with competing conversion and dismissal motions,
       each subsection should be given its proper significance. Section 1307(c) proffers a
       statutory basis to refuse to honor a § 1307(b) dismissal request, just as §§ 706(d)
       and 1307(c), read together, proffer a statutory basis to refuse to honor a § 706(a)
       conversion request.

Nichols, 618 B.R. at *10.

       The B.A.P. also recognized that although the Ninth Circuit had not directly addressed the

issue in the chapter 13 context after Law, it had expressly relied upon the continuing validity of

Rosson in the chapter 12 context:

       More importantly, after Law, the Ninth Circuit in Clark v. DeVries (In re Clark),
       652 F. App’x 543 (9th Cir. 2016) relied on Rosson in holding that a chapter 12
       debtor did not have an absolute right to dismissal under § 1307(b)’s chapter 12
       analog, § 1208(b), because the district court had the power to instead convert the
       case to chapter 7 pursuant to § 1208(d), which provides that a court “may” dismiss
       or convert a case “upon a showing that the debtor has committed fraud in
       connection with the case.”

Nichols, 618 B.R. at *10.

       The most recent court of appeals to consider the issue reached the opposite conclusion. The

Sixth Circuit in Smith v. U.S. Bank Nat’l Ass’n (In re Smith), --- F.3d --- (6th Cir. 2021), held that

a chapter 13 debtor had the absolute right to dismiss her chapter 13 case regardless of the

circumstances, including bad faith, because Law says that § 105 cannot be used to circumvent §

1307(b)’s directive that the court “shall dismiss” a chapter 13 case (if not converted previously)

upon the debtor’s request at any time.7 The Sixth Circuit focused on Law’s statement that § 105



       7
          In Nichols, 618 B.R. at *10, the Ninth Circuit B.A.P. discussed Code § 1307 as a
“statutory safeguard . . . to ensure that chapter 13 cases are purely voluntary proceedings” and
quoted the House Report wherein Congress stated its concern that a mandatory or involuntary
chapter 13 (at that time “Chapter XIII”) might constitute involuntary servitude and thus violate the
Thirteenth Amendment. Id. (citing H.R. Rep. No. 595, 95th Cong., 1st Sess. 120 (1977), as
                                                  8

Case 17-41442-JJR13          Doc 111 Filed 07/12/21 Entered 07/12/21 16:00:13                  Desc
                               Main Document    Page 8 of 13
could not be used to “disregard the code’s provisions when they lead to results that seem unfair.”

Id. at *3.   In contrast to the Ninth Circuit B.A.P., which read § 1307(c) as a statutory limit on §

1307(b) without resort to inherent authority or to § 105(a), the Sixth Circuit conversely held that

the “shall” in § 1307(b) must always overcome the “may” in § 1307(c) as a matter of statutory

mandate. The Sixth Circuit also said that Law’s import is that the bankruptcy court is powerless to

invoke its statutory authority under §105(a) to change that result (“shall” beats “may”) even in the

face of bad faith or abuse of process. The Sixth Circuit understood Law as having limited

Marrama’s application to a narrow range of circumstances where the bankruptcy court could use

its statutory authority under § 105(a) to ignore inefficient procedural steps to reach the ultimate

result required by the Code. Id. The Sixth Circuit’s ruling means that a debtor who has not

previously converted the case may use § 1307(b) as an automatic escape hatch in response to a

motion under § 1307(c) even when the “cause” for the motion under § 1307(c) is bad faith or abuse

of process. Although it is not necessary for the court to decide this issue to resolve the matters

before it (because the court is not faced with a motion to convert), the court is nonetheless

persuaded by the reasoning of the Ninth Circuit B.A.P. in Nichols, in the absence of controlling

Eleventh Circuit authority.

        Even if the right to dismiss a chapter 13 case (or as in the instant case, the right of one

debtor to be dismissed from a joint chapter 13 case), were absolute despite bad faith or abuse of

process, that right does not mean the dismissed debtor also has an absolute right to reclaim an



reprinted in 1978 U.S.C.C.A.N. 6080 (footnotes omitted)). As a practical matter, even in the
absence of an unqualified right to dismiss, every chapter 13 case is entered into voluntarily and
chapter 13 debtors cannot be compelled to work for their creditors because a debtor may simply
stop making plan payments from future income to the trustee, which is true even if the court does
not permit dismissal, or as in the instant case, allows the voluntary dismissal but orders the
retention of estate assets for cause due to bad faith or abuse. However, the issue here is not
dismissal of the case—it is the dismissal of one of the two joint debtors from the case.
                                                 9

Case 17-41442-JJR13           Doc 111 Filed 07/12/21 Entered 07/12/21 16:00:13               Desc
                                Main Document    Page 9 of 13
estate asset that has proved to be more valuable than believed when the asset was committed to

the chapter 13 plan. To this point, Code § 349(b)(3) provides, “Unless the court, for cause, orders

otherwise, a dismissal of a case other than under section 742 of this title . . . revests the property

of the estate in the entity in which such property was vested immediately before the

commencement of the case under this title.”

       In re Darden, 474 B.R. 1 (Bankr. D. Mass. 2012), is persuasive. In that case, the chapter

13 debtor’s confirmed plan, as modified, provided for a 20% distribution to unsecured

claimholders, as well as a pro rata distribution of nonexempt proceeds from postpetition lawsuits

when those proceeds were received by the debtor and upon resolution of the litigation. The debtor

received settlement proceeds from one lawsuit, but not all, and wanted to hold all the funds,

including the non-exempt portion, until all the litigation was settled. The chapter 13 trustee moved

for immediate turnover of the nonexempt settlement proceeds and pointed out that the plan term

had expired and payments were in default. In response, the debtor moved to voluntarily dismiss

her case, arguing that the plan language allowed her to keep the proceeds until all litigation was

settled and that in the meantime, she had the right to dismiss her case and have the proceeds

automatically revest in her. The debtor argued equity supported her position because the creditors

could pursue her under state law in the absence of her discharge, which she would forego with the

dismissal. Id. at *5-*7.

       The bankruptcy court began by noting that the settlement proceeds were estate property

under Code §§ 541 and 1306(a)(1), because the debtor had a legal and equitable interest in the

settlement proceeds, even though debtor’s counsel had not disbursed the funds. Although the

settlement proceeds in Darden were for a postpetition cause of action, the court analyzed the effect

of dismissal on the vesting of the cause of action under § 349(b)(3) and found that cause existed



                                                 10

Case 17-41442-JJR13          Doc 111 Filed 07/12/21 Entered 07/12/21 16:00:13                  Desc
                              Main Document    Page 10 of 13
to “order otherwise” and not allow re-vesting in the debtor. Id. at *12. The parameters of “cause”

under Code § 349(b)(3) are not defined statutorily but must instead be determined by the court

using equitable measurements, and although bad faith can provide “cause” to avoid re-vesting,

“cause” can exist even in the absence of bad faith. According to the Darden opinion:

       Cause under § 349(b) may also arise in situations where a party has not acted in
       bad faith. Courts have also found cause in circumstances where, in view of the
       duration of the time in which the debtor enjoyed the benefit of the automatic stay,
       it would be inequitable to creditors to authorize dismissal without distribution of
       monies accumulated during the case for payment to them, the quid pro quo for their
       having suffered the effects of bankruptcy’s automatic stay.

Id. at *13. The court in Darden also rejected the argument that the creditors were not harmed by

allowing the proceeds of the estate’s cause of action to vest in the debtor at dismissal because the

tradeoff was that the debtor would not receive a discharge and the creditors could pursue her under

state law after dismissal:

       Although the Debtor sees this as fair because those debts will not be discharged,
       the Bankruptcy Code should not tolerate such an inequitable result. In exchange for
       five years of bankruptcy protection, during which time all creditors were stayed
       from taking collection action against her, the Debtor promised a twenty-percent
       dividend and the proceeds, if any, from the State Court Action.

Id. at *14. To avoid an abuse and do equity, the court then granted the trustee’s motion for turnover,

granted the debtor’s motion to dismiss, and ordered that the trustee disburse an amount equal to

the settlement proceeds to the unsecured creditors. See also Viegelahn v. Lopez (In re Lopez), 897

F.3d 663 (5th Cir. 2018) (acknowledging that the bankruptcy court may deny vesting in the debtor

at dismissal for cause, without deciding whether bad faith is a prerequisite to such cause; but

allowing a debtor to keep nonexempt homestead proceeds upon dismissal because the bankruptcy




                                                 11

Case 17-41442-JJR13          Doc 111 Filed 07/12/21 Entered 07/12/21 16:00:13                  Desc
                              Main Document    Page 11 of 13
court told the debtor that she could keep the money if she decided to dismiss her case, and the

debtor used some funds from the sale of the property to fund the plan for some time).8

       In the instant case, the court is not confronted with a situation where there will be no

operative plan under which the trustee may disburse the funds. To the contrary, the case will remain

active notwithstanding the dismissal of TWP from the case, and the confirmed plan, which requires

the Mesh Lawsuit proceeds be contributed for the benefit of both JFP’s and TWP’s unsecured

creditors, remains effective. JFP will continue to enjoy the benefit of the automatic stay and a

future discharge. Should JFP default and the trustee move to dismiss, or should JFP move to be

voluntarily dismissed, the court would be inclined to retain the Mesh Lawsuit proceeds for

distribution to allowed unsecured claimholders under Code § 349(b)(3) as a condition of dismissal

for the same reasons that it is retaining them upon the dismissal of TWP—to avoid an abuse of the

bankruptcy system that would result if the court allowed the stay to have been enjoyed for years,

based on the confirmation of a plan that offered the nonexempt Mesh Lawsuit proceeds to the

unsecured creditors. It is bad faith to have reaped that benefit for so long but then seek to extract

the proceeds from the estate when the only change in circumstance is that the proceeds are greater

than originally claimed as exempt.

       Here, the court need not decide if TWP should be allowed to be dismissed from the case

despite having acted in bad faith in attempting to keep the only valuable estate asset from the

creditors four years into the case and after discovering its value greatly exceeded her expectations.




       8
          The Fifth Circuit in Lopez also reiterated its holding in In re Jacobsen, 609 F.3d 647 (5th
Cir. 2010), which is in agreement with the Ninth Circuit, that a bankruptcy court has discretion to
limit the otherwise absolute right of a debtor to dismiss under § 1307(b) if the court finds bad faith
conduct or abuse of the bankruptcy system. 609 F.3d at *672 n.11. This is significant because
Lopez was decided several years post-Law.
                                                 12

Case 17-41442-JJR13          Doc 111 Filed 07/12/21 Entered 07/12/21 16:00:13                  Desc
                              Main Document    Page 12 of 13
Instead, the court will allow the dismissal of TWP, but the court will exercise its discretion under

Code § 349(b)(3) to limit the re-vesting of property in TWP post-dismissal.

Conclusion:

       Cause exists under Code § 349(b)(3)— to the extent it applies upon the voluntary dismissal

of one joint debtor but not dismissal of the entire case—for the Mesh Lawsuit proceeds to not re-

vest in TWP upon her dismissal from the case. Instead, the Mesh Lawsuit proceeds will remain

property of the bankruptcy estate and should be paid directly to the trustee once the settlement is

formally approved, with the funds then distributed jointly to TWP and JFP to the extent exempt,

and then to the general unsecured creditors with allowed claims as of the date of TWP’s dismissal.

       This result is necessary to mitigate what would otherwise be bad faith, to do equity, and to

avoid an abuse of the bankruptcy process. It would be an abuse to allow TWP to withdraw the only

asset of any value for the creditors from the estate simply because the asset is more valuable than

she believed it to be four years ago when she and JFP committed the asset to their creditors in their

amended, joint plan, which could not have been confirmed without that commitment.

       In light of the court’s decision, it will allow TWP twenty-one days from the date of this

Opinion and Order to reconsider her Motion to Dismiss and for the trustee to follow the correct

procedure for permission to file the compromise under seal and seek approval of the Mesh Lawsuit

compromise, if the same is to again be redacted.

       It is so ORDERED this 12th day of July 2021.

                                                      /s/ James J. Robinson
                                                      JAMES J. ROBINSON
                                                      CHIEF U.S. BANKRUPTCY JUDGE




                                                 13

Case 17-41442-JJR13          Doc 111 Filed 07/12/21 Entered 07/12/21 16:00:13                 Desc
                              Main Document    Page 13 of 13
